Supreme *532Court, Bronx County (John A. Barone, J.), entered March 30, 2007, dismissing the third-party complaint as barred by General Obligations Law § 15-108 (c), unanimously affirmed, with costs.
The plain language of General Obligations Law § 15-108 (c) bars the contribution claim of the settling defendant/third-party plaintiff against the nonsettling third-party defendant (see Chase Manhattan Bank v Akin, Gump, Strauss, Hauer & Feld, 309 AD2d 173, 174 [2003]). As the Court of Appeals has stated, “[S]urrender of the right to contribution is a small price to ask of a defendant who is intent on avoiding litigation” (Rock v Reed-Prentice Div. of Package Mach. Co., 39 NY2d 34, 41 [1976]).
We have considered the third-party plaintiffs remaining arguments and find them unavailing. Concur—Tom, J.E, Mazzarelli, Williams and Sweeny, JJ.